(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.)
Vista la moción que antecede, por la presente se enmienda la *1051última oración del penúltimo párrafo de la opinión de esta corte emitida en junio 3, 1932, para que se lea, en el texto inglés, como sigue: "The trial judge must be presumed to have passed upon this question of fact when he overruled the motion and, while a specific finding of fact would have been far more satisfactory, we do not feel that we would be justified in disturbing the result, ’ ’ y, en el español, como sigue: "Debe presumirse que el juez sentenciador consideró esta cuestión de hecho al declarar sin lugar la moción y si bien una conclusión de hecho específica hubiese sido mucho más satisfactoria, no creemos que estaríamos justificados en alterar el resultado,” y así modificada la opinión, no ha lugar a la reconsideración solicitada.